Title: To George Washington from William Livingston, 9 March 1778
From: Livingston, William
To: Washington, George



Sir
Trenton 9 March 1778

Brigadier General Count Pulaski intends I am informed to resign, which I am Sorry to hear, as he is certainly a brave & reputed to be, an experienced officer. He shewd the greatest activity on the late irruption of the Enemy into this State, by marching down with all the cavalry that could be collected in the neighbourhood on the first Intelligence of their landing & a rencounter with them at Coopers ferry will I doubt not give them a favourable Idea of the Intrepidity of our horse—He has rendered himself very amiable to the Inhabitants here, I mean to the well affected by his zeal in the Service & the caution he ⟨uses⟩ to avoid any Encroachment on the civil department—I am.
